NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        FEB 23 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 MICHAEL K. FISCHER,                              No. 15-56736

                   Plaintiff-Appellant,           D.C. No. 2:13-cv-00725-MWF-DFM

   v.
                                                  MEMORANDUM*
 DAWN T. ALGERS, individual; et al.,

                   Defendants-Appellees.

                    Appeal from the United States District Court
                        for the Central District of California
                   Michael W. Fitzgerald, District Judge, Presiding

                            Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Michael K. Fischer, a California state prisoner, appeals pro se from the

district court’s summary judgment for failure to exhaust administrative remedies in

his 42 U.S.C. § 1983 action alleging excessive force. We have jurisdiction under

28 U.S.C. § 1291. We review de novo, Williams v. Paramo, 775 F.3d 1182, 1191

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2015), and may affirm on any basis supported by the record, Enlow v.

Salem-Keizer Yellow Cab Co., 389 F.3d 802, 811 (9th Cir. 2004). We affirm.

      Summary judgment was proper because Fischer failed to raise a genuine

dispute of material fact as to whether he exhausted his administrative remedies

before filing his lawsuit or whether administrative remedies were “effectively

unavailable.” See Woodford v. Ngo, 548 U.S. 81, 90 (2006) (the Prison Litigation

Reform Act (“PLRA”) requires “proper exhaustion,” which means “using all steps

that the agency holds out, and doing so properly (so that the agency addresses the

issues on the merits)” (emphasis, citation, and internal quotation marks omitted));

Sapp v. Kimbrell, 623 F.3d 813, 826 (9th Cir. 2010) (PLRA does not require

exhaustion when remedies are “effectively unavailable”).

      AFFIRMED.




                                         2                                   15-56736